ORDER
The Board of Commissioners on Grievances and Discipline has filed a petition seeking an order temporarily suspending respondent from the practice of law in this State pursuant to Paragraph 7(B) of the Rule on Disciplinary Procedure, Rule 413, SCACR. A hearing was held in this matter and we conclude the Board’s petition should be granted. Accordingly, respondent is suspended from the practice of law in this State until further order of this Court
IT IS SO ORDERED.
Is/ Ernest A. Finnev. Jr.. C.J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.
/s/ John H. Waller. Jr.. J.
/s/ E.C. Burnett. III. J.